Notice of Allowability
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose treating apple slices with a 30% Lactobacillus brevis solution at 30°C for 15 min; does not disclose the recited drying process and does not disclose the recited puffing process.  In a subsequent search for the new limitations in the puffing process, the Examiner found the Webb reference.  Webb US 2,110,184 discloses a method of drying and puffing fruit where the fruit is dried at 190°F to 200°F for about 20 min then the pressure is raised to 30-45 lb/square inch (.26 MPa -.31MPa) then releasing the pressure and then maintaining the temperature at 180 to 190°F (82°C-93.3°C) for 30 minutes to 1 hour;  and then 100- 125°F (37°C-51.6°C) [col. 1, lines 40-55; pg. 2, col. 1, lines 1-14].  However the reference does not render the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793